FOSTER, Circuit Judge.
Appellant was charged with conspiring with a number of other named persons to commit various offenses against the laws of the United States in violation of the customs laws. A demurrer was overruled. Reserving his rights under the demurrer, he pleaded guilty, and was sentenced. The principal contention of appellant is that the indictment is vague, indefinite, and duplicitous, and does not charge a conspiracy to violate any specific criminal statute. It is unnecessary to discuss this contention in detail. We think the indictment sufficiently charges a conspiracy to violate the customs laws by smuggling and clandestinely introducing intoxicating liquor for beverage purposes into the United States without invoicing or paying *419the duty upon same, with intent to defraud the United States. Jenkins et al. v. U. S. (C. C. A.) 59 F.(2d) 2. Certiorari denied October 17, 1932, 53 S. Ct. 81, 77 L. Ed.-.
The record presents no reversible error.
Affirmed,